DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1, 2, 5-8, 10, 11, 13-16, 18, 19, 21-27, 33, 34, and 36-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iaccino et al (7,396,967).
Iaccino discloses a process of making para-xylene by methylating benzene/toluene in a reformate in the presence of catalyst containing a zeolite such as ZSM-5, MCM-22, SAPO-5, and MCM-49claims 13, 14, 23, and 24 with an methylating agent, namely methanolclaim 6 at a temperature of from 300 to 700°Cclaims 7, 8, and 19 under a pressure of from 1 to 1000 psig (6.89 to 6,895 kPa-g) and at WHSV of from 0.1 to 200claims 10 and 21 in a fixed bed reactorclaims 31 and 32 (col. 9, line 63 to col. 10, line 41; example 3).
As discussed above, Iaccino does not specifically pick a catalyst containing a MWW molecular sieve, namely MCM-49 as recited in claim 1, 13, 14, 15, 23, 24, 33, 34, 36, 37, and 38 from other zeolites as disclosed on column 10, lines 27-41.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Iaccino process by using any zeolite, namely MCM-49, MCM-56, and MCM-22 as the catalyst for the methylation reaction to arrive at the applicants’ claimed process except the criticality of using these zeolites can be shown by applicants when compared with other zeolites such as ZSM-5, ZSM-11, SAPOs…
The condition of the temperature, the pressure and the WHSV as recited in claims are overlapped with Iaccino as discussed above.
Regarding claims 11 and 22, as disclosed in table 9, the alkylated aromatic products comprises 100% of xylenes.
Regarding claims 25-27, Iaccino discloses the molecular sieve will be incorporated with a binder, such as alumina and silica" (col. 10, line 63 to col. 11, line 5).
Regarding claims 35-37, Iaccino does not mention about the presence of steam during the methylation reaction (see the entire patent for details).
Regarding claims 1, 3, 15, and 17, Iaccino discloses the molar ratio of toluene to methylating agent is about 0.1:1 to about 20:1 on column 10, lines 4-7.
Regarding claims 5, 18, 33, 34, 36, 37, Iaccino discloses on column 2, lines 17-23, that toluene after other components including hydrogen, C1-C5, C8+, C6-7 paraffins and benzene have been removed out from a reformate is sent to a toluene methylation to produce xylenes. Tables 1, 4, 7, 10, and 13 are exemplified reformates.
If all of components other than toluene are removed from reformates, namely reformate shown in the above tables before the methylation, the toluene feed to the methylation would be pure 100%.
As shown in tables such as table 3, the selectivity of paraxylene of the Iaccino process is more than 35% wt. based on the total amount of xylenes as recited in claims 2 and 16 and the xylene selectivity is 86% as recited in claims 33, 34, and 38.

Claims 39 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iaccino ,208et al (7,396,967) in view of Butter et al (3,965,208)
Iaccino discloses a process as discussed above.
Regarding claims 39 and 40, Iaccino discloses on column 10, line 4-5 that the ratio of toluene and methylating agent can vary. Iaccino does not disclose how this ratio should be maintained to obtain the xylene selectivity. However, Butter discloses that the ratio of toluene and alkylating agent affects to the xylenes selectivity and paraxylene selectivity (the abstract; tables, namely table XVI)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Iaccino process by adjusting the molar ratio of methylating agent and the toluene to obtain the desired xylene selectivity and/or desired paraxylene selectivity. If the xylenes selectivity is obtained by increasing/decreasing the ratio of reactants but the desired specific xylene, namely paraxylene decreases, the ratio of reactants should be adjusted to increase the desired specific xylene.

Response to Arguments
Applicant's arguments filed 06/13/2022 have been fully considered but they are not persuasive. 
The argument “There is no teaching or suggestion as to any advantage or disadvantage of a high or low pressure, or a high or low temperature, within these ranges, regardless of which zeolite is present in the catalyst, in Iaccino.” is not persuasive since Iaccino discloses the temperature and pressure range which are overlapped with the claimed range ones.
The argument “Applicant previously provided evidence that shows a catalyst having an MWW framework structure surprisingly and unexpectedly yielded a significant increase in the average toluene conversion and a significant increase in the average methanol utilization when the pressure is increased to 1000 kPa-a or more. See, the Table from the Zheng Decl. of July 24, 2020, which is provided below as Table 1. As explained in the Zheng Decl. of July 24, 2020, the catalyst was about 80 wt.% of MCM-49 zeolite (a MWW framework structure) and about 20 wt.% of Al2O3 binder.” is not persuasive since the exemplified process is not the claimed process. The claimed process is a process is operated in the presence of a catalyst containing a MWW framework structure molecular sieve under a broad range of pressure and temperature, while the exemplified process is operated in the presence of catalyst consisting of 80 wt.% of MCM-49 and 20 wt.% of Alumina as the binder. Further, the data from the declaration cannot show the comparison the performance between MWW molecular sieves, namely MCM-49 and MCM-22 and other zeolites disclosed by Iaccino such as ZSM(s) zeolites.
The argument “Applicant also provided evidence showing a greater number and variety of catalyst compositions that include at least one molecular sieve of the MWW framework structure would behave in the same manner. More particularly, the data shown in Table 2 (from the Zheng Decl. of April 30, 2021, provided below) shows additional catalysts of the MWW framework structure behave in the same manner. The first catalyst (C1) included about 80 wt.% of MCM-49 and about 20 wt.% of Al2O03 binder and the second catalyst (C2) included about 65 wt.% of MCM-22 and about 35 wt.% of Al2O3 binder. The first and second catalysts (C1 and C2) each had an MWW framework structure. Notice the similar ratios of toluene conversion of the first catalyst (“C1”) to that of the second catalyst (“C2”) and the similar ratios of p-xylene selectivity of the first catalyst (“S1’) to that of the second catalyst (“S2”) reported in Table 2.” is not persuasive since table 2 shows inconsistent results such as at time 50, 66, 98, 115, 123, the conversion of the two catalysts are too much different. Further, these two catalyst contains different amount of molecular sieve and binder. Further, this table cannot show the comparison the performance between MWW molecular sieves, namely MCM-49 and MCM-22 and other zeolites disclosed by Iaccino such as ZSM(s) zeolites.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUAN D DANG whose telephone number is (571)272-1445. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk C Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THUAN D DANG/Primary Examiner, Art Unit 1772